Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shi et al. [US 7,100,145 B2].
As per claim 18, a method comprising: 
generating an unfavorable zone and a scattering pattern [column 7, lines 25-27 33-34, column 14, lines 4-5, column 15, lines 21-23]; 
determining whether the scattering pattern is overlapped with the unfavorable zone [column 7, lines 33-34, column 14, lines 14-18, column 15, lines 28-30]; 
modifying the scattering pattern to generate a modified scattering pattern, wherein the modified scattering pattern is separated from the unfavorable zone [column 7, lines 25-27, 33-34, column 14, lines 19-21, column 15, lines 35-36]; 
forming a photo lithography mask comprising the modified scattering pattern [column 1, lines 18, 41]; and 
using the photo lithography mask to perform a light-exposure process on a photo resist [column 1, lines 18-19, column 2, lines 33-40].
As per claim 19, further comprising: generating a diffraction map from a target pattern, wherein the target pattern is also in the photo lithography mask; and determining the unfavorable zone and a favorable zone from the diffraction map, wherein the scattering pattern is placed in the favorable zone [column 7, lines 25-27, 33-34, given a broadest reasonable interpretation of the claimed invention, generating a map from a plurality of target patterns, generating a favorable zone and an unfavorable zone from the map, etc., accounts for diffraction]. 
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lutich [US 9,875,334 B2].
As per claim 18, a method comprising: 
generating an unfavorable zone and a scattering pattern [column 6, lines 3-30, column 9, line 13-65; usefulness is interpreted from the text as unfavorable in terms of negative values, column 11, lines 9-16, 24-27]; 
determining whether the scattering pattern is overlapped with the unfavorable zone [column 11, line 35-column 12, line 64];
modifying the scattering pattern to generate a modified scattering pattern, wherein the modified scattering pattern is separated from the unfavorable zone [column 11, line 29-column 12, line 64]; 
forming a photo lithography mask comprising the modified scattering pattern [column 1, lines 8-11]; and 
using the photo lithography mask to perform a light-exposure process on a photo resist [column 1, lines 8-11].
As per claim 20, wherein the modifying the scattering pattern comprises enlarging the scattering pattern [column 11, lines 29-30].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutich [US 9,875,334 B2] in view of Liu et al. [US 8,543,947 B2].
As per claim 1, Lutich teaches a method comprising:
generating a map from a target pattern, wherein the map comprises a bright pattern and a dark pattern [column 10, lines 56-60, column 6, lines 3-6, positive and negative values correspond to process windows that indicate bright and dark patterns with respect to the photolithography], 
generating a favorable zone and an unfavorable zone from the map [column 6, lines 3-30, column 9, line 13-65; usefulness is interpreted from the text as favorable and unfavorable in terms of positive and negative values];
placing a first plurality of sub-resolution patterns in the favorable zone [column 11, lines 9-28, although a negative value is described in line 26 it is understood that seeds are selected that may be particularly advantageous in view of an improvement, i.e. favorable];
performing a mask-rule compliant operation on the first plurality of sub-resolution patterns to generate a second plurality of sub-resolution patterns, wherein a first group of sub-resolution patterns in the first plurality of sub-resolution patterns are enlarged [column 11, lines 29-63, 67-column 12, line 4, column 13, lines 1-26, iterations indicate a plurality];
performing an unfavorable zone check process to find unfavorable patterns, wherein the unfavorable patterns are enlarged first group of sub-resolution patterns that extend into the unfavorable zone [column 11, lines 60-63, 67-column 12, line 64, column 11, lines 29-63]; and
performing a geometric operation on the second plurality of sub-resolution patterns to generate a third plurality of sub-resolution patterns, wherein unfavorable patterns are separated from the unfavorable zone [column 13, lines 1-26, column 11, line 9-column 12, line 64].
However, Lutich does not explicitly teach a diffraction map. Liu et al. teach a method comprising generating a diffraction map from a target pattern, wherein the diffraction map comprises a bright pattern and a dark pattern [column 1, lines 17-20, column 9, lines 17-23, 45-46, column 10, lines 62-63]. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because diffraction signature analysis improves the mask optimization process.
As per claims 2 and 3, further comprising a mask rule check process to find the first group of sub-resolution patterns from the first plurality of sub-resolution patterns, wherein the first group of sub-resolution patterns are mask-rule violating patterns, and wherein the first plurality of sub-resolution patterns further comprise a second group of sub-resolution patterns that are mask-rule compliant, and in the mask-rule compliant operation, the second group of sub-resolution patterns are un-modified [column 11, line 60-column 12, line 4, column 13, lines 1-26, iterations indicate a group and a plurality].
As per claim 4, wherein the mask-rule compliant operation comprises an operation selected from the group consisting of enlargement, relocation, merging the first plurality of sub-resolution patterns [column 11, lines 60-63, the examiner takes official notice for the limitation consisting of, see, for example, Zou et al. (US 8,555,215 B2) at column 3, lines 28-44, Wampler et al. (5,663,893) at column 6, lines 42-50, Chen et al. (US 11,042,687 B2) at column 9, lines 2-4].
As per claim 5, wherein the geometric operation comprises relocating, shrinking, merging, or removing one of the unfavorable patterns [column 11, line 60-column 12, line 4, see also claim 4 citations].
As per claim 6, wherein the geometric operation comprises removing one of the unfavorable patterns [column 11, line 60-column 12, line 64, see also claim 4 citations].
As per claim 7, wherein the geometric operation comprises merging one of the unfavorable patterns with another one of the second plurality of sub-resolution patterns [column 11, line 60-column 12, line 64, see also claim 4 citations].
As per claim 8, further comprising: manufacturing a photo lithography mask, wherein the target pattern and the third plurality of sub-resolution patterns are formed in the photo lithography mask; and using the photo lithography mask to form an integrated circuit component, wherein the target pattern is implemented on the integrated circuit component, and the third plurality of sub-resolution patterns are not implemented on the integrated circuit component [column 1, lines 8-11].
As per claim 9, further comprising performing a mask rule check process on the third plurality of sub-resolution patterns [column 11, line 60-column 12, line 4, column 13, lines 1-26].
As per claim 10, further comprising enlarging additional mask-rule violating scattering bars in the third plurality of sub-resolution patterns to generate a fourth plurality of sub-resolution patterns [column 13, lines 3-5, 43].
As per claim 11, further comprising performing an additional unfavorable zone check on the fourth plurality of sub-resolution patterns [column 12, line 60-column 12, line 4].
As per claim 12, Lutich teaches a method comprising:
generating a map from a plurality of target patterns [column 10, lines 56-60];
generating a favorable zone and an unfavorable zone from the map [column 6, lines 3-30, column 9, line 13-65; usefulness is interpreted from the text as favorable and unfavorable in terms of positive and negative values];
placing a plurality of sub-resolution patterns in the favorable zone [column 11, lines 9-28, although a negative value is described in line 26 it is understood that seeds are selected that may be particularly advantageous in view of an improvement, i.e. favorable]; and
performing a plurality of geometric operations on the plurality of sub-resolution patterns to generate modified sub-resolution patterns, wherein the modified sub-resolution patterns extend into the favorable zone, and are away from the unfavorable zone [column 11, line 29-column 12, line 64].
However, Lutich does not explicitly teach a diffraction map. Liu et al. teach a method comprising generating a diffraction map from a target pattern, wherein the diffraction map comprises a bright pattern and a dark pattern [column 9, lines 17-23, 45-46, column 10, lines 62-63]. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because diffraction signature analysis improves the mask optimization process.
As per claim 13, wherein the map comprises a bright region and a dark region, and the favorable zone comprises a part of the bright region, and the unfavorable zone comprises a part of the dark region [column 6, lines 3-30, column 9, line 13-65, positive and negative values correspond to process windows that indicate bright and dark patterns with respect to the photolithography, usefulness is interpreted from the text as favorable and unfavorable in terms of positive and negative values].
As per claim 14, further comprising determining a first threshold brightness value and a second threshold brightness value equal to or lower than the first threshold brightness value, wherein regions in the map with brightness values lower than the first threshold brightness value are in unfavorable zones, and wherein regions in the map with brightness values higher than the second threshold brightness value are in favorable zones [column 6, lines 3-30, column 9, line 13-65, column 11, line 12-column 12, line 67, although brightness is not explicitly recited the concept is described considering the threshold values are input and modified in relation to positive and negative values on the usefulness map].
As per claim 15, wherein the plurality of geometric operations comprise: an enlargement operation to enlarge some of the plurality of sub-resolution patterns and to generate enlarged patterns; and an additional geometric operation to separate the enlarged patterns from the unfavorable zone [column 11, line 29-column 12, line 64].
As per claim 16, further comprising performing a mask rule check process to find mask-rule violating scattering bars in the plurality of sub-resolution patterns that have gone through some of the plurality of geometric operations [column 11, line 60-column 12, line 4].
As per claim 17, further comprising an unfavorable zone check process to find unfavorable patterns in the plurality of sub-resolution patterns, wherein the unfavorable patterns extend into the unfavorable zone [column 11, lines 60-63, 67-column 12, line 64, column 11, lines 29-63].
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lutich as applied to claim 18 above, and further in view of Liu et al.
Following the reasoning presented for claim 12 above, the combination further comprising: generating a diffraction map from a target pattern [Liu et al. column 9, lines 17-23, 45-46, column 10, lines 62-63], wherein the target pattern is also in the photo lithography mask; and determining the unfavorable zone and a favorable zone from the map, wherein the scattering pattern is placed in the favorable zone [Lutich column 10, lines 56-60, column 6, lines 3-30, column 9, line 13-65, usefulness is interpreted from the text as favorable and unfavorable in terms of positive and negative values, column 11, lines 9-28, although a negative value is described in line 26 it is understood that seeds are selected that may be particularly advantageous in view of an improvement, i.e. favorable].
Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. [US 7,100,145 B2] in view of Wampler et al. [5,663,893].
As per claim 12, Shi et al. teach a method comprising: 
generating an illumination map from a plurality of target patterns [column 7, line 25]; 
generating a favorable zone and an unfavorable zone from the illumination map [column 7, lines 25-27]; 
placing a plurality of sub-resolution patterns in the favorable zone [column 7, lines 33-34, column 14, lines 4-5, column 15, lines 21-23]; and 
performing a plurality of operations on the plurality of sub-resolution patterns to generate modified sub-resolution patterns, wherein the modified sub-resolution patterns extend into the favorable zone, and are away from the unfavorable zone [column 7, lines 25-27, 33-34, column 14, lines 19-21, column 15, lines 35-36]. 
However, Shi et al. does not teach geometric operations. Also, Shi et al. teach an illumination map. Yet, given a broadest reasonable interpretation of the claimed invention, Shi et al. teach generating a map from a plurality of target patterns, generating a favorable zone and an unfavorable zone from the map, etc., which accounts for diffraction. Wampler et al. teach performing a plurality of geometric operations on the plurality of sub-resolution patterns to generate modified sub-resolution patterns [column 1, lines 7-9, column 6, lines 42-51, column 3, lines 1-3]. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because sub-lithographic features are added in a time and memory efficient manner.
As per claim 13, wherein the diffraction map comprises a bright region and a dark region, and the favorable zone comprises a part of the bright region, and the unfavorable zone comprises a part of the dark region [column 7, lines 25-27, 33-34, column 13, lines 5-8, column 15, lines 5-23, illumination indicates bright and dark].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. as applied to claim 18 above, and further in view of Wampler et al. 
Following the reasoning presented for claim 12 above, the combination wherein the modifying the scattering pattern comprises enlarging the scattering pattern [Wampler et al. column 6, lines 42-51].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Lucas et al. [US 2004/0248016 A1] at FIG. 13; Chun et al. [US 8,227,149 B2] at FIGS. 3 and 4; Ishii et al. [US 9,507,253 B2] at entire document; Lutich [US 9,754,068 B2] at Abstract; Kodera et al. [US 8,336,006 B2] at entire document; HSU et al. [US 2017/0184979 A1] at entire document; Kodama [US 10,198,546 B2] at entire document; Shang et al. [US 2006/0200790 A1] at entire document; Huang et al. [US 10,656,530 B2] at Abstract; Tsai et al. [US 8,443,312 B2] at entire document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851